Citation Nr: 1448305	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a bilateral hand disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to October 1963.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the Veteran's November 2011 substantive appeal, she requested a Board hearing by videoconference.  However, the hearing was not scheduled  prior to the transfer of the Veteran's claims to the Board.  Therefore, in April 2014, the Board remanded these matters to the RO to schedule the Veteran for the requested Board hearing.  In July 2014, the Veteran requested that the hearing scheduled be postponed for the next available date.  In September 2014, the Veteran submitted correspondence in which she withdrew her request for a Board hearing.


FINDINGS OF FACT

1.  A low back disability, a neck disability, a bilateral foot disability, a bilateral hip disability, and arthritis of the hands, were not manifested in service or within the first post service year, and there is no competent evidence relating these disabilities to service.  Neither a continuing low back, neck, bilateral foot, or arthritis of the hands was noted until many years after service and arthritis was first noted many years after service.

2.  The evidence does not show that the Veteran has been diagnosed with a left shoulder, right shoulder, left knee, or right knee disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for arthritis of the hands are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2007 and January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In a January 2008 notice letter, the RO advised the Veteran that a second request for copies of treatment records from Dr. Robert Sorrell, Dr. Eric Solomon, and Dr. James Barton was being made on her behalf.  The letter further advised that while VA can request the evidence, that VA cannot require the private medical provider to submit the evidence.  It was also noted that it was the Veteran's responsibility to see that VA receives the private medical evidence and it was indicated she could submit them herself within one year of the date of the letter.  No response was received from the Veteran and only some records from Dr. James Barton were received from the provider.  In the November 2010 statement of the case, the Veteran was further advised that no records from Dr. Soloman were received, and that the address provided by the Veteran for Dr. Sorrell indicated that he is no longer at that address.  While the Veteran submitted a timely substantive appeal in January 2011, she did not provide additional information as to additional private medical records or her own submission of them.  However, she asserted that VA made the decision without complete medical documentation.  The Board notes that although the VA has a duty to assist the Veteran with the development of the evidence in connection with his claims, the duty to assist is not a one-way street and the Veteran had the responsibility to assist in the development of the record.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has not obtained an examination with respect to the claims being adjudicated because the evidence does not show a current disability or indicate that any current disability is related to service.  38 C.F.R. § 3.159(c)(4) (2014).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service treatment records show that in August 1962 the Veteran was seen with complaints of a back ache and legs that were weak and numb.  In June 1963, the Veteran was found to have athlete's feet and bilateral mild ingrown toenails.  The Veteran's October 1963 discharge medical examination report shows that her upper extremities, lower extremities, feet, neck, and spine were all evaluated as clinically normal.  

A September 1994 private medical record shows that the Veteran was seen with complaints of low back pain, neck pain, and arthralgias of the hips.  A January 1995 private medical shows that the Veteran was diagnosed with fibromyalgia syndrome and bursitis of the hips.  A March 2000 private medical record shows that the Veteran was diagnosed with osteoarthritis of the hands, cervical spine, lumbar spine and right hip, cervical degenerative disc disease, and fibromyalgia syndrome.  A June 2002 dual energy x-ray absorptionmetry report of the right and left hip shows a diagnosis of osteopenia. 

A February 2006 private medical record shows that the Veteran complained of pain in the feet, knees, hips, shoulder, and neck.  The diagnosis was osteoarthritis of the cervical spine and lumbar spine, osteopenia of the hip, and cervical degenerative disc disease.  

A September 2006 private diagnostic report notes an admitting diagnosis of tarsal tunnel syndrome, numbness in the feet.  The conclusion was that there was no electrophysiological evidence of lower extremity peripheral neuropathy, tarsal tunnel syndrome, L3 to S1 radiculopathy, nor denervating process involving the tested nerves and muscles of either leg in the study.  

Low Back, Neck, Feet, Hips, and Hands

Based upon the evidence of record, the Board finds that a low back disability, a neck disability, a bilateral foot disability, a bilateral hip disability, and arthritis of the hands were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The credible evidence of record further demonstrates that those disabilities developed many years after service.  The Veteran is shown to first have complaints specific to her low back, neck, and hips in September 1994, more than 30 years after discharge from service; complaints pertaining to her hands in March 2000, more than 35 years after discharge from service; and complaints specific to her feet in February 2006, more than 40 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board finds it significant that while seeking medical treatment, none of the medical records associated with the claims file, prior to the Veteran's submission of the claim for VA benefits, show that the Veteran ever mentioned that any of the conditions had their onset in or were related to active service.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, there is no competent medical evidence or opinion that any diagnosed low back, neck, bilateral foot, bilateral hip, or bilateral hand disability, is related to the Veteran's service, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion.  Although the Veteran contends that she has a lower back disability, a neck disability, a bilateral foot disability, a bilateral hip disability, and arthritis of the hands related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed disabilities because those matters require medical expertise.  In short, there is no competent medical evidence to support the claims for service connection for a lower back disability, a neck disability, a bilateral foot disability, a bilateral hip disability, and arthritis of the hands.

The only other evidence of record supporting the Veteran's claims for service connection are her own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings until, at the earliest, September 1994.  In this case, the Veteran's first contentions that she had any disability that she related to service were made contemporaneous with her June 2007 claim for VA compensation.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements made in furtherance of a claim for benefits are less credible and are outweighed by the contemporary medical treatment records that are negative for complaints, findings, or diagnosis of any disability related to service.  Additionally, the separation examination did not have any complaints or findings related to any disability claimed on appeal.

The Board finds that an examination is not needed because the evidence does not indicate that any of the claimed disabilities is related to service or establish any credible continuity of symptomatology since service.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the Board finds that the preponderance of the evidence is against each of the claims for service connection for a low back disability, a neck disability, a bilateral foot disability, a bilateral hip disability, and arthritis of the hands, and that each claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shoulder and Knee Disabilities

The service medical records are negative for any complaints, findings or diagnosis of any left or right shoulder disabilities or left or right knee disabilities.  The post service evidence does not show any diagnosed left or right shoulder disabilities or left or right knee disabilities.  

The Board finds that the medical evidence does not show that the Veteran has ever been diagnosed with a left or right shoulder disability or a left or right knee disability, in service or after service.  Furthermore, the Veteran has not presented, identified, or even alluded to the existence of any medical evidence of a current diagnosis of any shoulder disability or any knee disability, and a relationship, if any, to service.  Complaints of pain or discomfort without a pathology to which such symptoms can be attributed fails to provide a basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Thus, notwithstanding the Veteran's claims for service connection, without competent evidence of a diagnosed or identifiable condition, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that no examination is needed because the evidence does not indicate that any shoulder or knee disability is related to service.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the claims for service connection a left and right shoulder disability and a left and right knee disability must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has any current knee or shoulder disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for arthritis of the hands is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


